Bodgers, J.
ON MOTION TO ALLOW COST
The motion of the Circuit Clerk of the First Judicial District of Hinds County, Mississippi, requesting this Court to allow costs alleged to be due to him in many so-called “freedom rider” cases, is overruled for the following reasons:
(1) The cost alleged to be due the circuit clerk is cost growing out of many “state fail” cases,  but since Mississippi Code Annotated Section 3952 (d) (1956) prevents an allowance to the circuit clerk by this Court of a sum in excess of the sum set out in the *769statute, we cannot allow additional cost over and above the amount set out in the law.
 This Court has no implied or inherent power to award cost, and many allow only such cost as the Legislature may expressly permit or direct to be awarded by the Court in acts of the Legislature. Martin v. McGraw, 249 Miss. 334, 161 So. 2d 784 (Miss. 1964); 20 C. J. S. Costs § 2 (1940).
We are cognizant of the unusual situation under which the cost accrued, as set out in the motion, and although Members of this Court are sympathetic with the claim of the movant, nevertheless, if movant has any remedy it is not to be found in the judiciary, but in the Legislative Branch of the State.
Motion overruled.
All Justices concur.